Mb. Justice del Toro
delivered the opinion of the court-
This is a certiorari proceeding. The petition having been filed, the writ was issued on November 9, 1916, and in compliance therewith the lower court sent up to this court the original record in the action brought by Emilio R. Rovira against Aguayo Brothers and others for preference of credit in the Municipal Court of Caguas and appealed later to the-District Court of Humacao. The petitioner complains that the district court erred in dismissing the appeal on the ground *641that the appellant did not file the record in the office of the secretary and pay the corresponding fees.
It appears from an examination of the original record that the appeal was dismissed by the court’s order of Angnst 2,1916, and also that the judgment of the municipal court was executed on the 12th of the same month and year, when the defendant paid the amount of the judgment and the costs.
This being the case, no decision which this court could render would serve any practical purpose. Therefore the petition should be dismissed, the.writ vacated and the original record remanded to the said district court for proper action.

Dismissed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.